                      Case 1:21-mj-00227-ZMF Document 1 Filed 02/12/21 Page 1 of 1
AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                       DistrictDistrict
                                                  __________    of Columbia
                                                                        of __________

                  United States of America                          )
                             v.                                     )
              PHILLIP ANDREW BROMLEY                                )      Case No.
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)


                                                     CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    January 6, 2021              in the county of                                 in the
                       District of            Columbia          , the defendant(s) violated:

            Code Section                                                      Offense Description
 18 U.S.C. § 1752(a)                             Unlawful Entry to Restricted Building
 40 U.S.C. § 5104(e)(2)                          Disorderly Conduct on Capitol Grounds




         This criminal complaint is based on these facts:
 SEE ATTACHED AFFIDAVIT




         ✔ Continued on the attached sheet.
         u

                                                                                       William Novak
                                                                                               Complainant’s signature

                                                                                         William Novak, Special Agent
                                                                                                Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
Telephone                                        VSHFLI\UHOLDEOHHOHFWURQLFPHDQV 
                                                                                                            2021.02.12 17:30:30
Date:             02/12/2021
                                                                                                            -05'00'
                                                                                                  Judge’s signature

City and state:                           Washington, DC                           ZIA M. FARUQUI, U.S. Magistrate Judge
                                                                                                Printed name and title
